exxon mobil corporation and affiliated companies f k a exxon corporation and affiliated companies petitioners v commissioner of internal revenue respondent docket nos filed date the tax_reform_act_of_1986 publaw_99_514 sec a 100_stat_2744 modified sec_6621 i r c to increase the interest required to be paid_by taxpayers to the government on underpayments to a higher rate than the government was required to pay taxpayers on overpayments this resulted in taxpayers’ having to pay interest to the government even when underpayments were offset by overpayments ie when no tax was due in congress enacted sec_6621 i r c and an uncodified special rule set forth in the internal rev- enue service restructuring and reform act of publaw_105_206 112_stat_741 as amended by the omnibus consolidated and emergency supplemental appro- priations act publaw_105_277 div j sec_4002 sec_112 stat to eliminate the interest rate differen- tial on overlapping periods of interest on overpayments and underpayments ps seek relief from interest rate differentials due on underpayments for through and equivalent overpayments for and respondent disputes the jurisdiction of the court to make the determination and the applicability of interest_netting to the facts of these cases held pursuant to sec_7481 i r c this court has jurisdic- tion to determine interest_netting pursuant to sec_6621 i r c and the uncodified special rule held further sec_6621 i r c and the uncodified special rule apply to and and petitioners are entitled to eliminate the interest rate differentials for the overlap periods in the amounts stipulated by the parties kevin l kenworthy and alan i horowitz for petitioners r scott shieldes for respondent opinion haines judge these consolidated cases are before the court on respondent’s motion to dismiss for lack of jurisdic- tion petitioners’ motion for partial summary_judgment under sec_7481 and sec_6621 seeking a net interest rate of zero on equivalent underpayments and overpayments in fed- eral income taxes for overlapping periods preceding july verdate 0ct date jkt po frm fmt sfmt v files exxon sheila united_states tax_court reports and respondent’s cross-motion for partial summary_judgment in opposition to petitioners’ motion the issues presented are whether this court has juris- diction under sec_7481 to resolve petitioners’ sec_6621 interest-netting claim and whether pursuant to sec_6621 and an uncodified special rule set forth in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_741 as amended by the omnibus consolidated and emer- gency supplemental appropriations act act publaw_105_277 div j sec_4002 sec_112 stat petitioners are entitled to a net interest rate of zero on equivalent underpayments and overpayments in federal income taxes for overlapping periods preceding date the parties have stipulated the facts relevant to the instant motions background petitioners in these cases exxon mobil corp affiliated cos are corporations organized and existing under the laws of the united_states petitioners are successors in interest to exxon corp affiliated cos all references to petitioners are either to exxon mobil corp affiliated cos or to exxon corp affiliated cos where the context so requires the parties have stipulated that an appeal would lie with the u s court_of_appeals for the second circuit i prior determinations petitioners filed timely consolidated federal_income_tax returns for through that were audited by the internal_revenue_service irs over a period ending in adjustments that petitioners agreed to were assessed and the assessments together with underpayment interest were paid unless otherwise specified or the context other- wise requires the term underpayment interest refers to interest provided for generally by sec_6601 the term overpayment interest refers to interest provided for gen- unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect at relevant times all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar verdate 0ct date jkt po frm fmt sfmt v files exxon sheila exxon mobil corp v commissioner erally by sec_6611 and the term_interest refers to either or both a the litigation on date respondent issued a notice_of_deficiency to petitioners determining income_tax deficiencies for and petitioners did not petition the court in response to the notice_of_deficiency for and and as a consequence those deficiencies were assessed and paid petitioners did however file a timely petition in response to the notice_of_deficiency for which was assigned docket no litigation on date respondent issued a notice_of_deficiency to petitioners for as well as and petitioners timely filed a petition for redetermination in this court for those years which was assigned docket no litigation during the course of respondent’s audits peti- tioners’ administrative appeals and the litigation of these cases petitioners made a number of substantial advance pay- ments to respondent of taxes and interest with respect to each of the tax deficiencies determined by respondent against petitioners for and this court has issued a number of opinions addressing the issues raised in these cases the parties ultimately resolved the remaining issues by agreement and decisions were entered in accordance with the parties’ agreed computations on date this court entered a revised stipu- lated decision in the litigation determining that peti- tioners were entitled to credit or refund of an income_tax overpayment for the revised stipulated decision became final within the meaning of sec_7481 on may before expiration of the periods of limitations on assessment for and the parties extended the time to assess for these years to date before expiration of the period of limitations on assessment for petitioners and re- spondent extended the time to assess tax for to date see eg 126_tc_36 involving determination of proper rate of interest to be applied to overpayment interest after date affd 484_f3d_731 5th cir 114_tc_293 involving the deductibility of estimated dismantlement removal and restoration costs relating to the prudhoe bay alaska oil field exxon corp v commissioner tcmemo_1999_247 involving the deductibility of interest relating to contested tax deficiencies 102_tc_721 involving the computation of percentage_depletion relating to the sale of natural_gas exxon corp v commissioner t c memo involving the allocation of profits from sales of saudi arabian crude_oil affd sub nom 98_f3d_825 5th cir exxon corp v commissioner tcmemo_1992_92 verdate 0ct date jkt po frm fmt sfmt v files exxon sheila united_states tax_court reports respondent promptly credited the overpayment determined in the litigation to petitioners’ accounts for and and paid to petitioners overpayment interest on date respondent abated income_tax and underpayment interest for in accord- ance with the decision entered in the litigation on date this court entered a stipulated decision in the litigation determining in part that petitioners were entitled to credit or refund of an income_tax overpay- ment for the stipulated decision became final within the meaning of sec_7481 on date on the same day in accordance with the decision entered in the litigation respondent refunded to petitioners the over- payment so determined and paid them overpayment interest on date respondent abated income_tax and underpayment interest for in accordance with the deci- sion in the litigation b the litigation petitioners also litigated their federal_income_tax liabil- ities for through in other forums they consented to the assessment of adjustments to which they did not agree paid the tax and interest assessed and filed claims for refund petitioners’ refund claims for through were not attributable to either interest or interest_netting but established the predicate for the subsequent refund litigation described below in respondent allowed some of petitioners’ refund claims and abated income_tax and underpayment interest that reduced but did not eliminate the underpayments previously assessed and paid for through on date petitioners timely filed a complaint in the u s court of federal claims seeking a refund of income_tax for litigation following a trial on the merits of the substantive issues in the litigation the court of federal claims issued findings_of_fact and conclu- sions of law 45_fedclaims_581 both parties appealed and the court_of_appeals_for_the_federal_circuit affirmed in part and reversed in part directing the court of federal claims to calculate the resulting refund due petitioners exxon mobil corp v united verdate 0ct date jkt po frm fmt sfmt v files exxon sheila 244_f3d_1341 fed cir on date judgment was entered in the litigation pursuant to stipulation of the parties judgment on date respondent satisfied the judg- ment on date respondent abated income_tax and related underpayment interest in compliance with the judgment that reduced but did not eliminate the underpay- ments previously assessed and paid for c the litigation on date petitioners filed a complaint in the u s district_court for the northern district of texas seeking an income_tax refund for litigation on date following a trial on the merits of the substantive issues the district_court issued findings_of_fact and conclu- sions of law 253_fsupp2d_915 n d tex petitioners appealed to the u s court_of_appeals for the fifth circuit while the litigation was docketed on appeal the par- ties reached a settlement that required a refund to be paid respondent paid the refund and pursuant to the settlement abated income_tax and related underpayment interest for that reduced but did not eliminate the underpayments previously assessed and paid for d the litigation on date petitioners filed a complaint in the u s district_court for the northern district of texas seeking income_tax refunds for and litigation the parties resolved the litigation by agreement in respondent refunded moneys to peti- tioners for both years in accordance with the resolution of the litigation respondent abated income_tax and related underpayment interest in accordance with the resolu- tion for and that reduced but did not eliminate the underpayments previously assessed and paid for and ii interest_netting before sec_6621 applied the same annual interest rate to overpayments and underpayments therefore if a verdate 0ct date jkt po frm fmt sfmt v files exxon sheila united_states tax_court reports taxpayer owed the government an underpayment and the government in turn owed the taxpayer an overpayment in an equivalent amount the amounts could be offset pursuant to sec_6402 and no interest would be paid_by either party however beginning date congress amended sec_6621 to increase the rate of interest a taxpayer paid on underpayments to a higher rate than a taxpayer received on overpayments see tax_reform_act_of_1986 tra publaw_99_514 sec a b d 100_stat_2744 thus a taxpayer could end up paying interest to the government even in situations when no tax was due ie when an under- payment and an overpayment offset each other congress recognized that taxpayers should not be paying interest to the government if no net tax was due however it took years before the problem was addressed in congress again amended sec_6621 by adding sec_6621 to authorize interest_netting for periods when over- payments and underpayments offset each other see rra sec_3301 112_stat_741 sec_6621 applied prospectively to periods of overlap after date how- ever an uncodified special rule in rra sec_3301 applied interest_netting retroactively congress subsequently added to the rule the phrase subject_to any applicable statute of limitation not having expired with regard to either a tax underpayment or a tax overpayment in a technical corrections amendment later the same year see act sec_4002 the parties are now disputing the scope of interest-netting relief granted by sec_6621 and the uncodified special rule petitioners sought both administratively and in this court to preserve their right to interest_netting during the ongoing litigation in the court of federal claims and the district_court for the northern district of texas on date petitioners requested administrative interest-netting relief under newly enacted sec_6621 and the uncodified special rule by filing a timely claim with respondent on date petitioners timely filed a motion with this court to redetermine postdecision interest for and pursuant to sec_7481 and rule both of which provisions will be discussed shortly but for the motion presently before this court petitioners have not asserted a claim attributable to interest_netting in prior litigation verdate 0ct date jkt po frm fmt sfmt v files exxon sheila exxon mobil corp v commissioner after reflecting all of the underpayments and overpay- ments together with interest_paid or credited by the parties for through the parties have stipulated the fol- lowing summary of petitioners’ income_tax underpayment and overpayment balances that have not been previously netted for interest-netting purposes pursuant to sec_6621 they have also stipulated the starting and ending dates of the periods of overlap year over - under- payment balance start date end date dollar_figure big_number big_number big_number big_number big_number big_number big_number should the court grant petitioners’ motion as it pertains to interest_netting the parties have also stipulated that peti- tioners would be entitled to additional interest in the fol- lowing amounts additional interest to be paid statutory interest date dollar_figure big_number big_number big_number i interest provisions discussion sec_6601 requires a taxpayer to pay interest on any income taxes remaining unpaid sec_6601 provides sec_6601 interest on underpayment nonpayment or extensions of time for payment of tax a general_rule -if any amount of tax imposed by this title is not paid on or before the last date prescribed for payment interest on such amount at the underpayment rate established under sec_6621 shall be paid for the period from such last date to the date paid verdate 0ct date jkt po frm fmt sfmt v files exxon sheila united_states tax_court reports conversely sec_6611 requires the government to pay interest on any overpaid income taxes sec_6611 provides sec_6611 interest on overpayments a rate -interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 before interest_netting was accomplished through sec_6402 which authorizes the irs to credit an overpayment owed to a taxpayer from one year against an underpayment owed by the same taxpayer to the government from a dif- ferent year after the two amounts were offset the interest rate was applied to the net underpayment or net overpay- ment automatically resulting in less interest being paid or received by the taxpayer an offset pursuant to sec_6402 was used only if the underpayment and overpayment were both outstanding effective date tra sec a b and d increased the rate of interest a taxpayer pays on under- payments to a higher rate than a taxpayer receives on over- payments the interest rate differential under sec_6621 applied to underpayments that were still outstanding at the end of as well as to new tax_liabilities that arose after after the enactment of tra the irs no longer offset an outstanding overpayment and underpayment and applied an interest rate to the net amount pursuant to sec_6402 rather underpayment interest was calculated at the higher underpayment rate while overpayment interest was calculated at the lower overpayment rate if the tax- payer had equivalent overlapping overpayments and under- payments for a period the government collected net interest even though no tax was due to the extent of the overlap when tra was enacted congress recognized the need for a global interest-netting procedure that would prevent taxpayers from having to pay net interest to the extent underpayments and overpayments were equivalent congress also recognized however that the irs requires substantial lead time to develop the data processing capability to net such underpayments and overpayments in applying differen- tial interest rates s rept pincite 1986_3_cb_1 accordingly congress provided for a year transition_period during which interest_netting would verdate 0ct date jkt po frm fmt sfmt v files exxon sheila exxon mobil corp v commissioner be governed by irs regulations h conf rept vol ii at ii-785 1986_3_cb_1 by the close of that period congress stated that the irs should have implemented the most comprehensive netting procedures that are consistent with sound administrative practice id by the department of the treasury treasury and the irs had initiated a study but had not begun to implement regulations or comprehensive interest-netting procedures see announcement 1996_4_irb_99 notice_96_18 1996_1_cb_370 in date congress became impatient and statutorily commissioned the secretary_of_the_treasury or_his_delegate to conduct a study of the manner in which the internal_revenue_service has implemented the netting of interest on overpayments and underpayments and of the policy and administrative implications of global_netting and to submit that study to congress within months see tax- payer bill of right sec_2 publaw_104_168 sec 110_stat_1473 report treasury in response treasury submitted a report to congress in date which acknowledged that congress has pre- viously concluded that comprehensive interest_netting is desirable to the maximum extent feasible see department of the treasury office of tax policy report to the congress on netting of interest on tax overpayments and under- payment sec_2 available at http treasury gov resource - center tax - policy documents t0neting pdf but the treasury report stated that the treasury lacked statutory authority to implement global interest_netting and recommended that congress grant such authority with the following limitations adopt the interest equalization approach rather than an extension of the credit offsetting approach and require at least one over- lapping period to have an outstanding balance in order for the interest equalization approach to apply limit interest_netting to income taxes apply interest_netting only to tax years that are not barred by statute citing principles of finality require the taxpayer to initiate interest_netting and bear the burden of establishing entitlement and allow a phase-in period of years see id pincite congress rejected most of the recommendations either in whole or in part when it enacted sec_6621 see rra sec_3301 sec_6621 provides verdate 0ct date jkt po frm fmt sfmt v files exxon sheila united_states tax_court reports sec_6621 elimination of interest on overlapping periods of tax overpayments and underpayments -to the extent that for any period interest is payable under subchapter_a and allowable under sub- chapter b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest under this section on such amounts shall be zero for such period sec_6621 adopted the interest equalization approach but rejected the requirement that there be a balance out- standing for one overlap period see h conf rept pincite 1998_3_cb_747 stating that interest_netting under sec_6621 is applied without regard to whether an overpayment or an underpayment is currently outstanding further the net interest rate of zero applied even when special rules increased the rate of interest for large corporate underpayments under sec_6621 or decreased the rate of interest for large corporate overpay- ments under sec_6621 id interest_netting was not limited to income taxes and was made available for any period and for any_tax imposed by this title the burden was not placed on the taxpayer to initiate interest_netting or to establish entitlement rather sec_6621 required the irs to automatically apply the net rate of zero on equivalent overpayments and underpayments for the overlapping period sec_6621 significantly broadened the availability of interest_netting beyond what was recommended by the treasury report sec_6621 was effective for periods of overlap begin- ning after date the enactment of sec_6621 was accompanied by an uncodified special rule special rule that permitted taxpayers to seek application of the interest- netting relief of sec_6621 for periods of overlap pre- ceding date so long as certain administrative filing_requirements were met see rra sec_3301 the special rule initially enacted did not refer to a statute of limitation a technical correction provision act sec_4002 amended rra sec_3301 by adding sub- ject to any applicable statute of limitation not having expired with regard to either a tax underpayment or a tax overpay- ment the special rule as amended provides special rule -subject to any applicable statute of limitation not having expired with regard to either a tax underpayment or a tax overpay- ment the amendments made by this section shall apply to interest for verdate 0ct date jkt po frm fmt sfmt v files exxon sheila exxon mobil corp v commissioner periods beginning before the date date of the enactment of this act if the taxpayer- a reasonably identifies and establishes periods of such tax overpay- ments and underpayments for which the zero rate applies and b not later than date requests the secretary_of_the_treasury to apply sec_6621 of the internal_revenue_code_of_1986 as added by subsection a to such periods the irs promulgated revproc_99_43 1999_2_cb_579 to implement procedures for a taxpayer to request interest net- ting under sec_6621 and the special rule on date petitioners requested administrative interest-net- ting relief by filing a timely claim with respondent on form_843 claim_for_refund and request for abatement in accord- ance with the revenue_procedure rra sec_3301 also added sec_6601 to clarify the offset provision of sec_6402 sec_6601 provides sec_6601 satisfaction by credits -if any portion of a tax is satis- fied by credit of an overpayment then no interest shall be imposed under this section on the portion of the tax so satisfied for any period during which if the credit had not been made interest would have been allowable with respect to such overpayment the preceding sentence shall not apply to the extent that sec_6621 applies if an outstanding overpayment is used to offset an out- standing underpayment under sec_6402 a zero interest rate applies to the underpayment so offset however sec_6402 applies only when the underpayment and the overpay- ment are both outstanding therefore as sec_6601 pro- vides it does not apply to situations covered by sec_6621 where there may be no outstanding balances at the time the interest-netting determination is made ii tax_court jurisdiction the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 before it was well settled that this court’s jurisdiction to redetermine a deficiency in tax generally did not extend to statutory interest imposed under sec_6601 see 13_f3d_54 2d cir asciutto v commissioner tcmemo_1992_564 affd per order 26_f3d_108 9th cir the only recourse for a taxpayer who disputed the amount of underpayment interest was to pay the disputed interest file a claim for verdate 0ct date jkt po frm fmt sfmt v files exxon sheila united_states tax_court reports refund and then file a separate action either with a federal district_court u s c sec_1346 or with the court of federal claims u s c sec_1491 in contrast consistent with sec_6601 the tax_court did have jurisdiction to redetermine statutory interest if a tax- payer had properly invoked the court’s overpayment jurisdic- tion pursuant to sec_6512 see 97_tc_548 in the enactment of sec_7481 in the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec a 102_stat_3751 gave the tax_court jurisdiction to decide underpayment interest disputes after a decision for a deficiency became final see h conf rept vol ii pincite 1988_3_cb_473 providing that the new section allowed a motion to redetermine interest if a dispute arises over the irs’ computation of the interest due on a deficiency there was some confusion however because sec_7481 did not refer to overpayment interest in congress amended sec_7481 in the taxpayer_relief_act_of_1997 publaw_105_34 sec a 111_stat_1054 to clarify that the tax court’s jurisdiction to redeter- mine the amount of interest under sec_7481 does not depend on whether the interest is underpayment or overpay- ment interest see h conf rept pincite 1997_4_cb_1457 sec_7481 provides sec_7481 jurisdiction over interest determinations - in general -notwithstanding subsection a if within year after the date the decision of the tax_court becomes final under sub- section a in a case to which this subsection applies the taxpayer files a motion in the tax_court for a redetermination of the amount of interest involved then the tax_court may reopen the case solely to determine whether the taxpayer has made an overpayment of such interest or the secretary has made an underpayment of such interest and the amount thereof thus sec_7481 grants the tax_court nonexclusive jurisdiction along with federal district courts and the court of federal claims to determine disputes with respect to the determination of underpayment and overpayment interest h conf rept supra pincite c b vol pincite explaining that the clarification of this juris- diction was not meant to limit any other remedies that tax- verdate 0ct date jkt po frm fmt sfmt v files exxon sheila exxon mobil corp v commissioner payers may currently have with respect to such determina- tions including in particular refund proceedings relating solely to the amount of interest due in order for sec_7481 to apply this court must have determined that there is an underpayment pursuant to sec_6214 or an overpayment pursuant to sec_6512 and the decision with respect to the overpayment or under- payment must be final sec_7481 defines the cir- cumstances when a decision of the tax_court becomes final as a general_rule this court lacks jurisdiction once a deci- sion becomes final 64_tc_741 affd without published opinion 538_f2d_314 2d cir however sec_7481 provides a limited statutory exception to finality by authorizing the court to reopen a case in which a final_decision has been entered only for the purpose of determining postdecision interest disputes if the taxpayer files a motion for redetermination of interest within year from the date the decision became final the revised stipulated decision of this court in the litigation docket no establishing an overpayment for became final within the meaning of sec_7481 on date the stipulated decision of this court in the litigation docket no establishing an over- payment for became final within the meaning of sec_7481 on date on date peti- tioners timely filed a motion with this court to redetermine interest for and pursuant to sec_7481 and rule although respondent concedes that petitioners have com- plied with the procedural requirements set forth in sec_7481 and rule respondent contends that sec- there are limited exceptions to this rule the court may grant a motion for leave to consider whether the court had jurisdiction to enter the decision in the first instance 868_f2d_1081 9th cir or whether the decision entered was the result of fraud on the court 859_f2d_115 9th cir affg 86_tc_1319 rule proceeding to redetermine interest a commencement of proceeding how proceeding is commenced a proceeding to redeter- mine interest on a deficiency assessed under code sec_6215 or to redetermine interest on an overpayment determined under code sec_6512 shall be commenced by filing a motion with the court the petitioner shall place on the motion the same docket number as that of the action in which the court redetermined the deficiency or determined the overpayment when proceeding may be commenced any proceeding under this rule must be com- menced within year after the date that the court’s decision becomes final within the meaning of code sec_7481 verdate 0ct date jkt po frm fmt sfmt v files exxon sheila united_states tax_court reports tion c does not grant this court jurisdiction to deter- mine interest_netting pursuant to sec_6621 citing lincir v commissioner tcmemo_2009_153 respondent argues that sec_6621 is not an interest rate provision but a computation of a separate interest-netting amount for respondent to administratively apply if there are no out- standing balances to offset under sec_6402 respondent argues that the determination of a net rate of interest of zero will result in the payment of money to the taxpayer thus respondent posits a claim under sec_6621 constitutes a general claim for money against the government which must be brought in a separate proceeding we disagree sec_6621 is at its core an interest rate provision sec_6601 requires a taxpayer to pay interest on any income taxes remaining unpaid sec_6611 requires the government to pay interest on any overpaid income taxes both provisions refer to sec_6621 to determine the rate of interest sec_6621 initially sets the general overpay- ment and underpayment rates subject_to adjustments required by sec_6621 and c sec_6621 reduces the interest rate set pursuant to sec_6621 to the net rate of zero during overlap periods when underpayments and overpayments are equivalent the fact that interest_netting may result in the government’s owing money to a taxpayer does not morph sec_6621 into a general claim for money sec_6621 does not refer to an amount only to a rate in lincir v commissioner supra we recognized that sec_6621 is an interest rate provision lincir dealt with the interaction of sec_6621 and the interest component of the addition_to_tax for negligence under repealed sec_6653 the taxpayer argued that interest_netting should apply to the interest calculated on the underpayment attrib- utable to negligence the court held against the taxpayer finding that interest_netting under sec_6621 applies only to interest on underpayments and overpayments not to interest on penalties or additions to tax lincir does not stand for the proposition that sec_6621 requires an amount to be determined lincir was a collection_due_process case in which the abuse_of_discretion standard was applied in deciding whether to sustain the commissioner’s deter- mination verdate 0ct date jkt po frm fmt sfmt v files exxon sheila exxon mobil corp v commissioner congress directed the irs to implement the most com- prehensive netting procedures that are consistent with sound administrative practice h conf rept vol ii supra at ii-785 c b vol pincite such a state- ment is not limited to sec_6402 it also applies to sec_6621 in response the irs promulgated revproc_99_43 supra which sets forth interest-netting procedures for sec_6621 interest-netting claims should for the most part be resolved in administrative proceedings sec_6621 does not require an interest-netting claim to be initi- ated in a separate action within the irs or in a particular forum respondent’s assertions to the contrary notwith- standing if however the interest-netting claim under sec_6621 cannot be settled administratively various courts have been given concurrent jurisdiction to resolve the dis- pute a taxpayer may file a suit_for_refund or for payment of additional overpayment interest in a federal district_court u s c sec_1346 a or in the court of federal claims u s c sec_1491 sec_2501 in addition the taxpayer may pursuant to sec_7481 file a motion to redetermine interest when postdecision interest is dis- puted after a decision has become final petitioners have timely filed a motion with this court to redetermine interest for and pursuant to sec_7481 we therefore hold that we have jurisdiction pursuant to sec_7481 to determine interest_netting under sec_6621 iii the scope of jurisdiction respondent makes several arguments seeking to limit the scope of this court’s jurisdiction a determination of interest rates respondent contends that because the court is a court of limited jurisdiction our jurisdiction under sec_7481 must be limited to the determination of interest rates the title of sec_7481 is jurisdiction over interest determinations however the text clearly provides that the tax_court may reopen the case solely to determine whether the taxpayer has made an overpayment of such interest or verdate 0ct date jkt po frm fmt sfmt v files exxon sheila united_states tax_court reports the secretary has made an underpayment of such interest and the amount thereof emphasis added rule b b identifies the elements required to redetermine the amount of interest involved in an overpay- ment as the amount and date of each payment in respect of which the overpayment was determined and the amount and date of each credit offset or refund received from the commissioner in respect of the overpayment and interest claimed by the petitioner determining the amount of interest under sec_7481 requires the court to analyze the applicable_rate the principal_amount and the length of time the overpayment or underpayment is outstanding con- sequently our jurisdiction under sec_7481 necessarily covers the factors required to determine the proper amount of overpayment interest with respect to the years before the court and is not limited to determination of interest rates within this framework overpayment interest can be deter- mined without the necessity of multiple proceedings b original jurisdiction respondent contends that our interest determinations under sec_7481 must be limited to and years over which we have original jurisdiction and not to prior years over which we have no jurisdiction in order to put this argument into perspective we turn to sec_6214 entitled determinations by tax_court sec_6214 provides sec_6214 jurisdiction over other years and quarters -the tax_court in redetermining a deficiency of income_tax for any taxable_year shall consider such facts with relation to the taxes for other years as may be necessary correctly to redetermine the amount of such deficiency but in so doing shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid the word determine as it is used in sec_6214 has a specific and narrow meaning that is not implicated in this case in 95_tc_437 the court stated that it has distinguished our authority under sec_6214 to compute a tax for a year not before the court from our lack of authority under that same section to ‘determine’ a tax for such year see also lone manor farms verdate 0ct date jkt po frm fmt sfmt v files exxon sheila exxon mobil corp v commissioner inc v commissioner 61_tc_436 holding that sec_6214 does not prevent us from computing as distinguished from ‘determining ’ the correct_tax liability for a year not in issue when such a computation is necessary to a determination for a year that has been placed in issue affd without published opinion 510_f2d_970 3d cir petitioners argue and we agree that it is unnecessary for this court to make any determinations for the underpayment years over which we have no jurisdiction the underpayment for was determined after a trial on the merits of the substantive issues and appeal to the court_of_appeals_for_the_federal_circuit 244_f3d_1341 fed cir judgment was entered on date pursuant to stipulation of the parties the underpayments for and were determined by settlement after petitioners had filed com- plaints in the district_court for the northern district of texas the settlement for was reached while the case was on appeal to the court_of_appeals for the fifth circuit after a trial on the merits of the substantive issues 253_fsupp2d_915 n d tex these determinations by courts of competent jurisdiction do not require further determinations by this court the par- ties have stipulated the balances of underpayments and over- payments for through the applicable overlap periods and the applicable_amounts of interest we may con- sider these facts related to the underpayment years to determine interest_netting for the and overpay- ment years years over which we do have jurisdiction see sec_6214 iv the impact of the special rule a introduction for convenience we again quote pertinent portions of the special rule special rule -subject to any applicable statute of limitation not having expired with regard to either a tax underpayment or a tax overpay- ment the amendments made by this section shall apply to interest for verdate 0ct date jkt po frm fmt sfmt v files exxon sheila united_states tax_court reports periods beginning before the date date of the enactment of this act when the special rule was originally enacted it extended interest-netting relief retroactively and did not contain the introductory language see rra sec_3301 the subject_to language was added a few months later and was explicitly designated a technical correction see act sec_4002 subject_to the parties have stipulated that the period for filing suit for payment of additional overpayment interest for and the overpayment years before us as generally provided under u s c secs and had not expired as of date however the parties do not ask us to decide in this proceeding the status of with respect to the subject_to language of the special rule petitioners argue that retroactive application of sec_6621 via the special rule is available where the limitations_period for either the overpayment period or the under- payment period had not expired as of date respondent argues that the special rule as amended restricts retroactive interest_netting to cases where both the overpayment and underpayment years are open as of date the effective date of sec_6621 the same arguments were made in fnma v united_states 379_f3d_1303 fed cir fnma i where the court_of_appeals_for_the_federal_circuit when inter- preting the special rule stated we agree that the language at issue-‘ s ubject to any applicable statute of limitation not having expired with regard to either a tax underpayment or a tax overpayment’-is equally subject_to both proffered interpretations the parties’ efforts to persuade us to the con- trary notwithstanding we also find the subject_to lan- guage susceptible to either interpretation and cannot deter- mine from the language itself which interpretation con- gress intended respondent bases his position on revproc_99_43 supra which pronounced that both periods had to be open and the court of appeals’ decision in fnma i which came to the ulti- mate conclusion that the special rule was a waiver of sov- ereign immunity that required strict construction of the statute in favor of the government verdate 0ct date jkt po frm fmt sfmt v files exxon sheila exxon mobil corp v commissioner b revproc_99_43 both periods of respondent argues that we should give skidmore deference to revproc_99_43 supra see 323_us_134 the revenue_procedure was promulgated months after the special rule’s enactment and states that the special rule requires that limitation applicable to the tax underpayment and to the tax overpay- ment must have been open on date revproc_99_43 sec_4 c b pincite the pronounce- ment in the revenue_procedure is not supported by any anal- ysis of text or legislative_history or any other relevant guid- ance it is not an interpretation but a litigation position the extent to which deference is accorded a given agency pronouncement depends upon the thoroughness evident in its consideration the validity of its reasoning its consistency with earlier and later pronouncements and all those factors which give it power to persuade skidmore v swift co supra pincite because the pronouncement in revproc_99_43 supra that both periods of limitation must be open is unaccompanied by any supporting rationale it is not entitled to deference and does not provide a basis for resolving the issues before us accord fnma i f 3d pincite9 c fnma i in fnma i a three-judge panel of the court_of_appeals_for_the_federal_circuit held that although revproc_99_43 supra does not provide a basis to decide the case the special rule constitutes a waiver of sovereign immunity because it discriminates between those claims for overpaid interest congress has authorized and those it has not id pincite neither party in the case had raised sovereign immunity as an issue the court_of_appeals went on to hold that the waiver was expressly conditioned by the introductory lan- guage subject_to any applicable statute of limitation not having expired thus the court concluded that the term of consent in the special rule limited a court’s jurisdiction to entertain a suit that the principle of strict construction had to be applied and that the principle assumed primacy over any other tools or principles of statutory construction id pincite n therefore the principle of strict construction required an interpretation of the special rule in favor of the verdate 0ct date jkt po frm fmt sfmt v files exxon sheila united_states tax_court reports government the court_of_appeals remanded the case to the court of federal claims to determine whether the limita- tions period for the underpayment year was closed on date on remand the court of federal claims granted summary_judgment to the government see fnma v united_states 69_fedclaims_89 affd 469_f3d_968 fed cir in affirming the court of federal claims the court_of_appeals reaffirmed its position in fnma i with all due respect to the court_of_appeals for the fed- eral circuit sec_6621 as modified by the special rule is a remedial statute that must be interpreted to achieve the remedial purpose congress intended ie taxpayer relief from disparate interest rates and such an interpretation is appropriate regardless of whether the special rule constitutes a waiver of sovereign immunity see 963_f2d_1146 9th cir when the federal government waives its immunity the scope of the waiver is construed to achieve its remedial purpose the supreme court has cautioned against overbroad use of the strict construction principle if a waiver of sovereign immunity is involved see 537_us_465 463_us_206 the strict construc- tion principle is actually no more than an aid in the task of determining congressional intent 461_us_273 o’connor j dissenting the mere observation that a statute waives sovereign immunity cannot resolve questions of construction the court still must consider all indicia of congressional intent id pincite see also 467_us_512 scope of waiver of sovereign immunity can only be ascertained by reference to underlying congressional policy sec_6611 provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax sec_6611 waives sovereign immunity see e w scripps co subs v united stat420_f3d_589 6th cir gen elec co subs v united_states 56_fedclaims_488 such a waiver exists in sec_6611 affd in part and remanded in part 384_f3d_1307 fed cir while we find that the special rule is not verdate 0ct date jkt po frm fmt sfmt v files exxon sheila exxon mobil corp v commissioner a waiver of sovereign immunity but an interest rate provi- sion the fact that the special rule is based on an existing waiver in sec_6611 does not mean that the special rule itself is governed by the strict construction principle see 553_us_474 concluding that a substantive provision in a section did not have the same high hurdle of being narrowly construed in favor of the government as the waiver sovereign immunity provision even though they were in the same section see also 546_us_481 465_us_848 n the subject_to language was added by a technical correc- tion unlike a typical statutory amendment that operates prospectively and is designed to change prior_law a technical correction relates back to the original date of enactment congress turns to technical corrections when it wishes to clarify existing law or repair a scrivener’s error rather than to change the substantive meaning of the statute 177_f3d_1204 11th cir 89_f3d_942 2d cir as a technical correction there is no doubt that the special rule was not intended to restrict interest_netting but to extend interest-netting relief to periods of overlap pre- ceding date that were open on that date after considering the statutory text legislative_history and relevant policies surrounding sec_6621 and the special rule we hold that interest_netting should be available even if only one applicable limitations_period was open on date otherwise any closed period would trump an open one moreover two different limitation periods may apply to the same tax_year by way of example if a taxpayer can file a timely suit for additional overpayment interest for a given tax_year such a year should be considered open even if a suit to redetermine the underlying tax_liability is time barred for the foregoing reasons we hold that we have juris- diction pursuant to sec_7481 to determine interest net- ting under sec_6621 and the special rule the scope of our jurisdiction is limited to a determination of interest_netting for and years for which the applicable limitations periods were open as of date section verdate 0ct date jkt po frm fmt sfmt v files exxon sheila united_states tax_court reports d and the special rule require only one leg of the limitations_period to be open as of date and peti- tioners are entitled to additional interest pursuant to sec_6621 and the uncodified special rule in accordance with the stipulations and agreements of the parties in reaching our holdings we have considered all argu- ments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an order will be issued granting peti- tioners’ motion for partial summary judg- ment and denying respondent’s motion to dis- miss for lack of jurisdiction and cross-motion for partial summary_judgment f verdate 0ct date jkt po frm fmt sfmt v files exxon sheila
